Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 12/14/21. As directed by the amendment, claims 1-8 have been amended, claims 9-20 have been added, and no claims have been canceled. Thus, claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tankersley (5,275,426) in view of Sandor (5,799,847).
Regarding claim 1, Tankersley discloses a combination (Fig. 1 depicts the combination of an exoskeleton and a human interface for supporting a wearer of the device) comprising a trunk supporting exoskeleton (Fig. 1, wheeled frame 12 is an exoskeleton); and a coupling device for coupling the trunk supporting exoskeleton to a wearer (Figs. 1 and 3 depict a body jacket 14 connecting to studs 100 which allow the wheeled frame 12 to be coupled to the wearer), the coupling device comprising: a human interface system configured to be worn by the wearer (Fig. 1, body jacket 14 is configured to be worn by the user 16) and a block (Fig. 5, mounting plate 56 is a type of block), wherein when the block is secured to said human interface system the trunk supporting exoskeleton is able to freely rotate relative to the human interface system (Figs. 2-3, projecting stud 100 is able to rotate freely relative to the wheeled frame 12 when the projecting stud 100 is secured in opening 64).
	Tankersley does not disclose that the block is rotatably coupled to the trunk supporting exoskeleton.
	However, Sandor discloses a coupling device for coupling an exoskeleton to a wearer (Fig. 1, slotted member 10) comprising: a human interface system, configured to be worn by the wearer (Col. 3, ln. 23-29, discloses a wearer’s belt or another structure that could serve as a human interface system), and a block configured to be rotatably coupled to a tool (Figs. 1 and 10-12, slotted member 10 is configured to rotatably coupled to a tool 42).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling device of Tankersley to have the block attached to the human interface and rotatably coupled to the block 
Regarding claim 2, the modified device of Tankersley has the at least one component of the human interface system comprising a waist belt (Tankersley, Fig. 1, body jacket 14 is a waist belt).
Regarding claim 5, the modified device of Tankersley has the trunk supporting exoskeleton as configured to be coupled to the block through a quick release mechanism (Sandor, Fig. 1, slotted member 10 is configured to couple to an exoskeleton via a quick release mechanism) wherein the quick release mechanism comprises: a button assembly coupled to one of the human interface system and at least a component of the trunk supporting exoskeleton, a cavity formed in another one of the block and at least a component of said exoskeleton such that said button assembly can be moved into and removed out of said cavity when said button assembly and said cavity are oriented along a first orientation relative to each other (Sandor, Figs. 10-12 depicts such a mating between a button assembly and a cavity within the front plate 11).
Regarding claim 6, the modified device of Tankersley has: for coupling said exoskeleton and said human interface system to each other, after said button assembly is moved into said cavity, said at least one component of said exoskeleton is configurable to be aligned to a second orientation in which said button assembly cannot 
Regarding claim 7, the modified device of Tankersley has the human interface system as a waist belt (Tankersley, Fig. 1, body jacket 14 is a waist belt).
5.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tankersley in view of Sandor, as applied to claim 1 above, and further in view of Harris (2006/0113147).
	Regarding claim 3, the modified device of Tankersley has the at least one component of the human interface as a belt or another support surface (Tankersley, Fig. 1, depicts a belt).
	The modified device of Tankersley does not have the at least one component of the human interface system comprising a shoulder strap.
	However, Harris teaches a worker’s harness comprising a waist belt (Fig. 3, 3), shoulder straps (Fig. 3, 13), and thigh straps (Fig. 3, 10) with attachments for tools ([0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the human interface system of the 
	Regarding claim 4, the modified device of Tankersley has the at least one component of the human interface as a belt or another support surface (Tankersley, Fig. 1, depicts a belt).
	The modified device of Tankersley does not have the at least one component of the human interface system as a thigh strap.
	However, Harris teaches a worker’s harness comprising a waist belt (Fig. 3, 3), shoulder straps (Fig. 3, 13), and thigh straps (Fig. 3, 10) with attachments for tools ([0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the human interface system of the modified device of Tankersley to include thigh straps as taught by Harris to provide the user with more support in circumstances that require more safety precaution. 
Allowable Subject Matter
6.	Claims 8-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose “the exoskeleton comprises: a supporting trunk configured to be coupled to a trunk of the wearer; first and second thigh links configured to move in unison with thighs of the wearer in manner resulting in flexion and extension of the first and second thigh links relative to the supporting trunk; .
Response to Amendment
8.	Applicant’s arguments filed on 12/14/21 on Page 7 with respect to claim 1 and regarding the prior art of record not disclosing “the trunk supporting exoskeleton is able to freely rotate relative to the human interface system” have been considered, but are moot in view of the new grounds of rejection presented in this office action. The combination device of Tankersley with its coupling device modified by Sandor would allow the mobile wheeled frame 12 to rotate relative to the body jacket.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785